Jenkins v Alston (2018 NY Slip Op 04238)





Jenkins v Alston


2018 NY Slip Op 04238


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


766 CA 18-00198

[*1]ISRAEL JENKINS, PLAINTIFF-RESPONDENT,
vWILLIE JAMES ALSTON, JR., ET AL., DEFENDANTS, AND TIEN NGUYEN, DEFENDANT-APPELLANT. 


WOODS OVIATT GILMAN LLP, ROCHESTER (GRETA K. KOLCON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
ATHARI & ASSOCIATES, LLC, NEW HARTFORD (ELIZABETH ALLERS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (John J. Ark, J.), entered June 29, 2017. The order denied the motion of defendant Tien Nguyen for summary judgment dismissing the complaint against her. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court